Citation Nr: 0332138	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  98-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension with 
heart disease, to include as due to presumed exposure to 
Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate the claims and notified him of what 
evidence he should provide and what evidence VA would obtain.

2.  A chronic disability of hypertension or hypertensive 
heart disease was not present in service or within one year 
following service, and any current hypertension or 
hypertensive heart disease is not shown by competent evidence 
to be related to service, to include exposure to Agent 
Orange.

3.  A preponderance of the competent and probative 
evidence of record establishes that the veteran does not 
have PTSD. 


CONCLUSIONS OF LAW

1.  Hypertension with heart disease, to include as due to 
exposure to Agent Orange, was not incurred in or aggravated 
by active service and the incurrence in service of 
hypertension with heart disease may not be presumed. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in its January 2002 supplemental statement of 
the case, the RO notified the veteran of the regulations 
concerning his service connection claims.  Earlier, in a 
letter dated in August 2001, the RO notified the veteran that 
he should submit medical evidence to support his claims.  The 
RO told him that if he provided release authorization and 
identifying information, VA would obtain treatment records 
for him, but that submission of private medical records was 
ultimately his responsibility.  The veteran was sent a PTSD 
stressor letter in July 2002 indicating the types of stressor 
information needed to substantiate his claim for PTSD.  The 
Board is satisfied that the veteran has been advised of what 
evidence he should submit and what evidence VA would obtain 
on his behalf, in accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO obtained the veteran's VA treatment records and 
private treatment records.  The veteran has not identified 
any other information or evidence related to his claims.  

It is the Board's judgment that VA has complied with the duty 
to notify the veteran of what evidence he should obtain and 
what evidence VA would obtain and that the facts relevant to 
the veteran's claim have been properly developed.  The Board 
concludes that there is no further action to be undertaken to 
comply with the provisions of the VCAA and implementing 
regulations.  Accordingly, the Board will address the merits 
of the veteran's claims.  

Factual Background

The veteran's DD-214 does not verify that the veteran served 
in Vietnam.  The veteran's personnel records indicate that he 
was on TDY (temporary duty) from May 3, 1966 to May 12, 1966 
and from November 1, 1967 to January 12, 1967.  The personnel 
records do not show the locations of the TDY assignments.

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of hypertension, a 
cardiovascular disorder or a mental disorder.  Blood pressure 
was recorded as 114/70 on entrance examination in July 1963.  
On examination in June 1966, blood pressure readings of 
118/74, 118/98, and 114/76 were recorded.

Medical treatment reports from A. Niazzi, M.D. dated from 
January to May 1979 reveal treatment for gastrointestinal 
complaints.

Emergency room treatment records dated in July 1996 from 
Columbus County Hospital reveal that the veteran was seen 
with complaints of left side weakness and chest pain.  The 
veteran was transferred to McLeod Regional Medical Center for 
further treatment. 

The veteran was hospitalized from July to August 1996 at the 
McLeod Regional Medical Center with a diagnosis of 
cerebrovascular accident (CVA).  In an initial consultation 
report, the veteran was diagnosed with acute CVA, 
hypertensive cardiovascular disease, and probable underlying 
coronary artery disease with angina pectoris.  Blood pressure 
readings of 140/88, 140/80, 150/80, 
and 170/80 were recorded.  The discharge diagnoses included 
hypertension.  

In a September 1996 letter from J. M. Kmonicek, M.D., it was 
noted that the veteran was seen for follow-up regarding a 
recent CVA, hypertensive cardiovascular disease and chronic 
tobacco use.

August and October 1996 letters from A. D. Kent, M.D. reveal 
that the veteran was receiving treatment for residuals of a 
CVA.

A statement was received from Roy A. Goodwin in July 1998.  
Mr. Goodwin reported that he was in military service and 
stationed with the veteran during the years 1963 to 1967.  He 
stated that they were stationed at Pope AFB in North Carolina 
and that during this time they both were sent TDY to 
Mildenhal Air Base in England.  From England, they both were 
sent to Vietnam on several occasions.  

VA outpatient treatment records dated from February 1997 to 
December 1999 reveal diagnoses of hypertension.

VA outpatient treatment records dated from March to December 
2000 were received.  A July 2000 treatment record revealed a 
diagnosis of hypertension.

The veteran underwent an Agent Orange Examination in April 
2000.  He provided a history of PTSD and depression and 
stated that he was under the care of mental health 
professionals at the present time.  The veteran was 
diagnosed, in part, with hypertension, coronary artery 
disease, and PTSD.

VA outpatient treatment records dated from March to December 
2001 reveal diagnoses of hypertension.

The veteran was sent a PTSD stressor letter in July 2002.  
The veteran did not respond to the letter.

In July 2002, the RO requested verification from the Service 
Department as to the locations of the veteran's TDY (as 
indicated in his personnel records).  The Service Department 
responded that there were no travel vouchers or any special 
orders in the veteran's records that would indicate where the 
veteran was sent on TDY.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hypertension with Heart Disease 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including 
cardiovascular disease and hypertension, becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(6)(iii).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6), 3.313 (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a) (West 2002).  Evidence 
which may be considered in rebuttal of service incurrence of 
such disease will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).

Initially, the Board notes that the veteran's purported 
service in Vietnam has not been verified.  Even assuming that 
such service can be verified, the diagnosed disabilities of 
hypertension and heart disease are not among the disabilities 
listed as being presumptively related to herbicide exposure.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in view of the plain language of 38 
U.S.C. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), neither 
the statutory nor the regulatory presumption will satisfy the 
incurrence element of a service connection claim where the 
veteran has not developed a condition enumerated in either 
38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other words, 
both service in the Republic of Vietnam during the designated 
time period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).

There is no evidence that the veteran has developed an 
enumerated disease. Accordingly, the presumptive Agent Orange 
regulations are not applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the claimed disability is related to 
service, including exposure to Agent Orange.  In this case, 
however, no competent medical evidence or opinion has been 
entered into the record which links or relates the veteran's 
hypertension or heart disease to a period of active service, 
including the presumed exposure to Agent Orange.  
Furthermore, there is no evidence that the veteran developed 
hypertension or cardiovascular disease during service or 
within one year of separation from active service.  The only 
opinion which purports to make such a connection is that of 
the veteran himself.  The Board notes that lay persons, such 
as the veteran and his representative, are not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for hypertension with heart 
disease either on a direct basis or presumptively, to include 
as residual to herbicide exposure.  Accordingly, service 
connection for this disorder is not warranted.

PTSD

With regard to the claim of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following: 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).

Once again, the Board notes that the veteran's purported 
service in Vietnam has not been verified.  Even assuming that 
the veteran did serve in Vietnam, he has not provided any 
stressor information which may be capable of verification, 
despite being asked to.  Furthermore, the Board notes that 
the only diagnosis of PTSD is found in the April 2000 Agent 
Orange Examination.  It strongly appears that the examiner's 
opinion was based on information supplied by the veteran.  
The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]; see also Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).  Accordingly, the April 2000 
VA examiner's statement, based as it is on the veteran's own 
recitations and not supported by the evidence of record, is 
entitled to little probative weight. 

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for hypertension with heart 
disease, to include as due to presumed exposure to Agent 
Orange herbicides, is denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



